



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Ali, 2017 ONCA 796

DATE: 20171017

DOCKET: C62594

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohamad Ali

Appellant

Ernest J. Guiste, for the appellant

Craig Harper, for the respondent

Heard:  October 16, 2017

On appeal from the judgment of Justice Brian P. OMarra of
    the Superior Court of Justice, dated July 29, 2016, dismissing the appeal of
    the judgment of Justice Shaun S. Nakatsuru of the Ontario Court of Justice,
    dated April 18, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellants ineffective assistance of counsel claim
    was considered and rejected by the Summary Conviction Appeal Court judge mostly
    because he found the appellants evidence offered in support of the ineffective
    assistance of counsel claim totally incredible.  We see no ground upon which it
    could be argued that the Summary Conviction Appeal Court judge erred in law in
    his assessment of the appellants evidence.

[2]

Nor does the proposed ground of appeal raise any legal issue that needs
    clarification, or would otherwise warrant leave to appeal.  The principles
    governing allegations of ineffective assistance raised on appeal are well-settled.

[3]

In oral argument, counsel stressed the submission that the nature of the
    fee arrangement made that arrangement a contingency fee within the meaning of
    the relevant legislation.  He submits that contingency fees are prohibited in
    criminal matters because of the inherent conflict created by them.

[4]

Whatever the merits of this argument, in the abstract, there is no basis
    on this record upon which the fee arrangement could be characterized as a
    contingency fee within the meaning of the
Solicitors Act
, s. 28.1(2). 
    Consequently, there is no arguable merit to the submission.

[5]

Leave to appeal is refused.


